Case 19-22715-CMB   Doc 215    Filed 08/29/19 Entered 08/29/19 17:19:25   Desc Main
                              Document      Page 1 of 1




                                                                          FILED
                                                                          8/29/19 5:16 pm
                                                                          CLERK
                                                                          U.S. BANKRUPTCY
                                                                          COURT - WDPA
